SCHWARTZ, Chief Judge.
The trial court correctly ruled that the appellee Fund, established pursuant to a collective bargaining agreement for the payment of specified benefits to union members like the appellant Calhoun, is not an “insurer” liable for attorney’s fees under Sec. 627.428, Fla.Stat. (1981). Sec. 624.03, Fla.Stat. (1981); Brotherhood’s Relief and Compensation Fund v. Cagnina, 155 So.2d 820 (Fla. 2d DCA 1963); see Zinke-Smith, Inc. v. Florida Insurance Guarantee Association, Inc., 304 So.2d 507 (Fla. 4th DCA 1974), cert. denied, 315 So.2d 469 (Fla.1975).
Affirmed.